                                                                                        Entered on Docket
                                                                                        November 05, 2018
                                                                                        EDWARD J. EMMONS, CLERK
                                                                                        U.S. BANKRUPTCY COURT
                                                                                        NORTHERN DISTRICT OF CALIFORNIA



                                   1
                                                                                      The following constitutes the order of the Court.
                                   2                                                  Signed: November 5, 2018

                                   3
                                   4                                                  ______________________________________________
                                                                                      Stephen L. Johnson
                                   5                                                  U.S. Bankruptcy Judge

                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRU PTCY COURT




                                   9                       UNITED STATES BANKRU PTCY COURT
                                  10                       NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                          In re AQUALEGACY DEVELOPMENT                       Case No. 14-50279 SLJ
                                  12
                                          LLC, a California limited liability company,       Chapter 11
                                  13
                                          Federal Tax ID: XX-XXXXXXX
                                  14
                                  15                                      Debtor.
                                          AQUALEGACY DEVELOPMENT LLC,                        Adv. Proc. No. 15-05076 SLJ
                                  16      a California limited liability company,
                                  17
                                                                       Plaintiff,
                                  18
                                                 v.
                                  19
                                  20      2012 CANROW OWNER, LLC, a
                                          California limited liability company;
                                  21      MEDALLION SERVICING, LLC, a
                                  22      California limited liability company; and
                                          DOES 1 through 10, inclusive,
                                  23
                                  24                                   Defendant(s).

                                  25
                                                AMENDED JUDGMENT FOR 2012 CANROW OWNER, LLC, AND
                                  26                       MEDALLION SERVICING, LLC
                                  27
                                  28
                                         AMENDED JUDGMENT FOR 2012 CANROW OWNER, LLC, AND MEDALLION SERVICING,
                                         LLC                                                                   1/3

                                       Case: 15-05076    Doc# 232      Filed: 11/05/18       Entered: 11/05/18 12:39:52       Page 1 of
                                                                                    3
                                   1            For the reasons stated in this court’s Order Granting Motion for Summary Judgment,
                                   2     ECF 228,1 a judgment is granted in favor of 2012 Canrow Owner, LLC, and Medallion
                                   3     Servicing, LLC.2
                                   4            IT IS SO ADJUDGED.
                                   5                                        END OF JUDGMENT
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRU PTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27            1   “ECF” references are to the docket in this proceeding.
                                  28
                                                2   The original judgment omitted Medallion Servicing, LLC, a defendant.
                                         AMENDED JUDGMENT FOR 2012 CANROW OWNER, LLC, AND MEDALLION SERVICING,
                                         LLC                                                                   2/3

                                       Case: 15-05076       Doc# 232    Filed: 11/05/18   Entered: 11/05/18 12:39:52       Page 2 of
                                                                                     3
                                   1                                     COURT SERVICE LIST
                                   2           [ECF recipients only]
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRU PTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                         AMENDED JUDGMENT FOR 2012 CANROW OWNER, LLC, AND MEDALLION SERVICING,
                                         LLC                                                                   3/3

                                       Case: 15-05076   Doc# 232       Filed: 11/05/18   Entered: 11/05/18 12:39:52   Page 3 of
                                                                                    3
